Bell, J.
(After stating the foregoing facts.) Courts take judicial cognizance of matters of common knowledge and common experience among men. So. Ry. Co. v. Covenia, 100 Ga. 46 (39 S. E. 319, 40 L. R. A. 353, 63 Am. St. 313); Snider v. State, 81 Ga. 753 (1-a) (7 S. E. 631, 63 Am. St. R. 350). Certainly, in the absence of positive and direct averments to the contrary, this court should judicially know that the windows of a building are designed for the purpose of affording light and air and in some cases perhaps for ornament or symmetry, and are not intended to support the weight of a man, however great or small, while he is engaged in cleaning them from the outside. It has been held that even an uncontroverted allegation in a pleading does not prevent the court from concluding otherwise by resorting to its own judicial knowledge. Gottstein v. Lister, 88 Wash. 463 (153 Pac. 595, Ann. Cas. 1917D, 1008); 33 C. J. 174. The allegation that- the plaintiff was washing the windows in the usual and ordinary way, and that in doing so it was necessary to support himself by holding to the window, can not be given effect as an averment that the windows were intended to be used in such manner, in the face of what every man should know to the contrary. Whether it should be held otherwise in case of direct and unequivocal allegations of a custom among those who erect and maintain buildings of the character of the one in question to have the windows so constructed and maintained as to serve as a safe and suitable support for the weight of workmen engaged in cleaning them as the plaintiff was doing need not be decided at this time. In the present case it is enough to *430hold that mere inferential averments that the plaintiff was cleaning the -windows in the usual and ordinary way and that the defendants “knew that window washers would of necessity have to stand on the outside of the window” and hold to the frame in the manner stated are insufficient to establish that windows should be made suitable to such use.
Where an instrumentality is being put to a purpose or use not intended, the owner or person in control thereof is not liable for injuries occasioned thereby, unless he had actual knowledge that it was defective and unsuited for that purpose and also knew or should have anticipated that it would be diverted to the foreign use. As to the Kutz Company, the petition alleges only that this defendant knew or should have known that the plaintiff, in cleaning the windows, would use them as a support, although as to the other defendants the allegations are in terms more direct, declaring “that these defendants at the time of erecting said building knew that window washers would of necessity have to stand on the outside of the window and hold on to the frame.” However, this appears from the entire petition to have been stated as a mere conclusion, and it is the settled rule that general allegations in the nature of a conclusion must yield on demurrer to the particular facts shown (Moore v. Seaboard Air-Line Ry. Co., 30 Ga. App. 466 (4), 118 S. E. 471; Central of Ga. Ry. Co. v. Lawley, 33 Ga. App. 375 (3), 126 S. E. 273). When the petition is construed as a whole, it admits of no other construction than that the averment quoted above, and the others of like nature, depend solely upon the fact, elsewhere alleged, that it was customary in the trade of window cleaners for the operatives to perform the work in the way and manner set forth in the petition. This fact alone, relating as it does to a custom in a particular trade and not pertaining to the method of constructing and maintaining windows for the ordinary uses, would not suffice to establish that any of the defendants knew or should have anticipated that the plaintiff would use the window as a support while cleaning it. Hence, the petition fails to show any duty on the part of the defendants or either of them to expect or anticipate that the plaintiff would employ the window for such purpose or, in other words, misadapt it to the foreign use; and it follows that relatively to the plaintiff the defendants were not negligent either *431in not constructing and maintaining the -window suitably to the foreign use to which the plaintiff put it, or in not inspecting it and warning him of any defects therein. The allegations impute to the defendant constructive notice only, whereas, in the absence of something to show a duty on their part to have anticipated the .plaintiff’s act, a charge of constructive notice is insufficient. We conclude that the petition fails to show that any of the defendants were negligent with respect to the plaintiff. Babcock Lumber Co. v. Johnson, 120 Ga. 1030 (7) (48 S. E. 438); Caudell v. Hardaway Contracting Co., 146 Ga. 48 (90 S. E. 470); Batch v. Carling, 102 Ga. 586 (29 S. E. 146); East Tenn. &c. Ry. Co. v. Reynolds, 93 Ga. 570 (20 S. E. 70); Fulton Ice Co. v. Pece, 29 Ga. App. 507 (2), 519, and cit. The rule is otherwise where an instrumentality was being put to a use intended, for in that case the owner or occupier must exercise care to have it safe for such use. The cases relied on by the plaintiff in error are of that nature and are thus distinguishable from the case at bar. See Monahan v. National Realty Co., 4 Ga. App. 680 (62 S. E. 127); Huey v. Atlanta, 8 Ga. App. 597 (70 S. E. 71); Mattox v. Lambright, 31 Ga. App. 441 (120 S. E. 685); Wynne v. So. Bell Tel. Co., 33 Ga. App. 516 (126 S. E. 864); Robinson v. Leighton, 122 Me. 309 (119 Atl. 809, 30 A. L. R. 1386, and note page 1390).
Moreover, from all the facts pleaded it affirmatively appears that the plaintiff was not in the exercise of ordinary care. Any person of common intelligence and ordinary prudence can easily conceive of numerous ways in which the plaintiff could have safely supported himself without depending upon the “guides, sashes, and window frames” for that purpose. If the method of support which the plaintiff adopted in this case is the one in common use by the members of his trade, it seems that as a class they are given to daring and do not observe the necessary and usual precautions which a prudent man should exercise. A person in -a given class can not excuse himself for his own want of care by conforming to what is customary in the particular class, where the custom is* in itself obviously dangerous and so appears from the plaintiff’s declaration. Mayfield v. Savannah &c. R. Co., 87 Ga. 374 (2) (13 S. E. 459); Chattanooga R. Co. v. Myers, 112 Ga. 237 (2) (37 S. E. 439); Cawood v. Chattahoochee Lumber Co., 126 Ga. 159 (54 S. E. 944).
*432Questions of negligence and diligence are questions of fact, and therefore usually fall within the province of the jury; and yet where facts are considered on demurrer and where every rational interpretation thereof requires the conclusion as a matter of law that the plaintiff failed to exercise ordinary care or that the injury of which he complains was due to his own negligence, the demurrer should be sustained and the case ended without requiring the defendant, or, as here, the defendants, to resist a possible recovery not authorized under the circumstances set forth in the petition. So. Ry. Co. v. Young, 20 Ga,. App. 362 (93 S. E. 51); Hill v. L. & N. R. Co., 124 Ga. 243 (2) (52 S. E. 651, 3 L. R. A. (N. S.) 432). It would have been an easy matter for the plaintiff to test the strength of the window and all its parts before employing them for the extraordinary, foreign, and unintended use to which he put them, and we have no hesitancy in holding that he should have done so, provided he expected to employ the window as a support in the manner shown, especially in view of the hazard with which his work in such a position and at such a height would be attended. The work of cleaning the windows of a tall building from the outside is naturally a dangerous occupation, and one who in performing work of this character depends merely upon the assumption that the windows are in good order as windows go, that is, for the uses to which they are generally put, must be held to have accepted a risk so' obvious that taking it amounted to a failure to exercise ordinary care for his own safety. One who knowingly and voluntarily takes a risk of injury, the danger of which is so obvious that no person of ordinary prudence would have subjected himself thereto, can not hold another liable for damages for injuries thus occasioned. So. Ry. Co. v. Hogan, 131 Ga. 157 (62 S. E. 64); Zachery v. Madison, 18 Ga. App. 490 (89 S. E. 594); Bridger v. Gresham, 111 Ga. 814 (35 S. E. 677); Civil Code (1910), § 4426.
The ideas that the defendants were not negligent and that the plaintiff was, both shoot from the same branch, for if it could be said that the window was intended to be used in the manner described, the plaintiff would, perhaps, have been authorized so to use it without incurring the imputation of negligence in doing so; but upon a consideration of the petition in its entirety and of all the facts disclosed, it appears, both from the same base *433or premise, not only that the defendants were not negligent, but also that the plaintiff himself was guilty of such negligence or want of care as to bar a recovery. Under either of these theories, which really are twins, the petition failed to set forth a cause of action and the general demurrers were properly sustained.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.